Board of Tax Appeals, No. 96-P-959. This cause is pending before the court as an appeal from the Board of Tax Appeals. -
IT IS ORDERED by the court, sua sponte, that this cause be consolidated for oral argument with Supreme Court case Nos. 97-1880, Worthington City School Dist. Bd. of Edn. v. Franklin Cty. Bd. of Revision et al.; 97-2423, Mirge Corp., d.b.a. Electrical Mechanics v. Hamilton Cty. Bd. of Revision et al.; and 98-758, Cleveland Hts./Univ. Hts. Bd. of Edn. v. Cuyahoga Cty. Bd. of Revision et al.
IT IS FURTHER ORDERED by the court, sua sponte, that oral argument be extended to twenty minutes per side.